(EXHIBI~2.HTM;1) EXHIBIT 3.2 BYLAWS OF MOUNTAIN BANCSHARES, INC. BYLAWS OF MOUNTAIN BANCSHARES, INC. INDEX Page ARTICLE ONE - OFFICES 1 ARTICLE TWO - SHAREHOLDERS' MEETINGS 1 2.1	Annual Meeting 1 2.2	Special Meeting 1 2.3	Place 1 2.4	Notice 1 2.5	Quorum 2 2.6	Proxies; Required Vote 2 2.7	Presiding Officer and Secretary 2 2.8	Shareholder List 2 2.9	Action in Lieu of Meeting 2 ARTICLE THREE - DIRECTORS 3 3.1	Management 3 3.2	Number of Directors 3 3.3	Vacancies 3 3.4	Election of Directors 3 3.5	Removal 4 3.6	Resignation 4 3.7	Compensation 4 3.8	Honorary and Advisory Directors 4 ARTICLE FOUR - COMMITTEES 4 4.1	Executive Committee 4 4.2	Other Committees 5 4.3	Removal 6 ARTICLE FIVE - MEETINGS OF THE BOARD OF DIRECTORS 6 5.1	Time and Place 6 5.2	Regular Meetings 6 5.3	Special Meetings 6 5.4	Content and Waiver of Notice 6 5.5	Quorum; Participation by Telephone 6 5.6	Action in Lieu of Meeting 7 5.7	Interested Directors and Officers 7 ARTICLE SIX - OFFICERS, AGENTS AND EMPLOYEES 7 6.1	General Provisions 7 Powers and Duties of the Chairman of the Chairman of the Board of Directors and the President 8 6.3	Powers and Duties of Vice Presidents 8 6.4	Powers and Duties of the Secretary 9 6.5	Powers and Duties of the Treasurer 9 6.6	Appointment, Powers and Duties of Assistant Secretaries 9 6.7	Appointment, Powers and Duties of Assistant Treasurers 9 6.8	Delegation of Duties 9 ARTICLE SEVEN - CAPITAL STOCK 10 7.1	Certificates 10 7.2	Shareholder List 11 7.3	Transfer of Shares 11 7.4	Record Dates 11 7.5	Registered Owner 11 7.6	Transfer Agent and Registrars 11 7.7	Lost Certificates 11 7.8	Fractional Shares or Scrip 11 ARTICLE EIGHT - BOOKS AND RECORDS; SEAL; ANNUAL STATEMENTS 12 8.1	Inspection of Books and Records 12 8.2	Seal 12 8.3	Annual Statements 13 ARTICLE NINE - INDEMNIFICATION 13 9.1	Authority to Indemnify 13 9.2	Mandatory Indemnification 13 9.3	Advances for Expenses 14 9.4	Court-ordered Indemnification and Advances for Expenses 14 9.5	Determination of Indemnification 14 9.6	Authorization of Indemnification 14 9.7	Other Rights 15 9.8	Insurance 15 9.9	Continuation of Expenses 15 ARTICLE TEN - NOTICES; WAIVERS OF NOTICE 15 10.1	Notices 15 10.2	Waivers of Notice 16 ARTICLE ELEVEN - EMERGENCY POWERS 16 11.1	Bylaws 16 11.2	Lines of Succession 16 11.3	Head Office 16 11.4	Period of Effectiveness 16 11.5	Notices 16 11.6	Officers as Directors Pro Tempore 16 11.7	Liability of Officers, Directors and Agents 17 ARTICLE TWELVE - CHECKS, NOTES, DRAFTS, ETC. 17 ARTICLE THIRTEEN - AMENDMENTS 17 BYLAWS OF MOUNTAIN BANCSHARES, INC. ARTICLE ONE OFFICES The corporation shall at all times maintain its principal office in Oakwood, Georgia, its registered office in the State of Georgia and its registered agent at that address, but it may have other offices located within or outside the State of Georgia as the Board of Directors may determine. ARTICLE TWO SHAREHOLDERS' MEETING 2.1	Annual Meeting. A meeting of shareholders of the corporation shall be held annually, within six (6) months after the end of each fiscal year of the corporation. The annual meeting shall be held at such time and place and on such date as the Directors shall determine from time to time and as shall be specified in the notice of the meeting. 2.2	Special Meetings. Special meetings of the shareholders may be called at any time by the corporation's Board of Directors, its President, and by the corporation upon the written request of any one or more shareholders, owning an aggregate of not less than twenty-five percent of the outstanding capital stock of the corporation. Special meetings shall be held at such time and place and on such date as shall be specified in the notice of the meeting. 2.3	Place. Annual or special meetings of shareholders may be held within or without the State of Georgia. Notice. Notice of annual or special shareholders meetings stating place, day and hour of the meeting shall be given in writing not less than ten or more than sixty days before the date of the meeting, either mailed to the last known address or personally given to each shareholder. Notice of any special meeting of shareholders shall state the purpose or purposes for which the meeting is called. The notice of any meeting at which amendments to or restatements of the articles of incorporation, merger or share exchange of the corporation, or the disposition of corporate assets requiring shareholder approval are to be considered shall state such purpose, and shall further comply with all requirements of law. Notice of a meeting may be waived by an instrument in writing executed before or after the meeting. The waiver need not specify the purpose of the meeting or the business transacted, unless one of the purposes of the meeting concerns a plan of merger or share exchange or any subject matter included in Paragraph 8 of the Articles of Incorporation, in which event the waiver shall comply with the further requirements of law concerning such waivers. Attendance at such meeting in person or by proxy shall constitute a waiver of notice thereof. 1 2.5	Quorum. At all meetings of shareholders a majority of the outstanding shares of stock shall constitute a quorum for the transaction of business, and no resolution or business shall be transacted without the favorable vote of the holders of a majority of the shares represented at the meeting and entitled to vote. A lesser number may adjourn from day to day, and shall announce the time and place to which the meeting is adjourned. 2.6	Proxies; Required Vote. At every meeting of the shareholders, including meetings of shareholders for the election of Directors, any shareholder having the right to vote shall be entitled to vote in person or by proxy, but not proxy shall be voted after eleven months from its date, unless said proxy provides for a longer period. Each shareholder shall have one vote for each share of stock having voting power, registered in his or her name on the books of the corporation. If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, except as otherwise provided by law, by the Articles of Incorporation or by these bylaws. 2.7	Presiding Officer and Secretary. At every meeting of shareholders, the Chairman or the President, or, if such officers shall not be present, then the person appointed by one of them shall preside. The Secretary or an Assistant Secretary, or if such officers shall not be present, the appointee of the presiding officer of the meeting, shall act as secretary of the meeting. 2.8	Shareholder List. The officer or agent having charge of the stock transfer books of the corporation shall produce for inspection by any shareholder at, and continuously during, every meeting of the shareholders, a complete alphabetical list of shareholders showing the address and share holdings of each shareholder. If the record of shareholders readily shows such information, it may be produced in lieu of such a list. 2.9	Action in Lieu of Meeting. Any action to be taken at a meeting of the shareholders of the corporation, or any action that may be taken at a meeting of the shareholders, may be taken without a meeting if a consent in writing setting forth the action so taken shall be signed by those persons who would be entitled to vote at a meeting those shares having voting power to cast not less than the minimum number (or numbers, in the case of voting by class) of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote were present and voted. 2 ARTICLE THREE DIRECTORS 3.1	Management. Subject to these bylaws, or any lawful agreement between the shareholders, the full and entire management of the affairs and business of the corporation shall be vested in the Board of Directors, which shall have and may exercise all of the powers that may be exercised or performed by the corporation. 3.2	Number of Directors. The Board of Directors shall consist of not less than seven (7) nor more than twenty-five (25) members. The number of Directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders by the affirmative vote of two-thirds (66 2/3%) of the issued and outstanding shares of the corporation entitled to vote in an election of Directors, or by the Board of Directors by the affirmative vote of two-thirds (66 2/3%) of all Directors then in office. Any increase or decrease in the number of Directors shall be so apportioned among the Classes as to make all Classes authorized by the requisite vote of shareholders as nearly equal in number as possible. When any directorships are created pursuant to an increase in the number of Directors and such directorships are filled by the Board of Directors, there shall be no classification of the additional Directors until the next election of Directors by the shareholders, and the Directors so chosen shall hold office for a term expiring at the next annual meeting of shareholders at which a successor shall be elected and qualify. 3.3	Vacancies. The Directors, even though less than a quorum, may fill any vacancy on the Board of Directors, including a vacancy created by an increase in the number of directors. Such appointment by the Directors shall continue until the expiration of the term of the Director whose place has become vacant or, in the case of an increase in the number of directors, until the next meeting of the shareholders. Election of Directors. The Directors shall be divided into three classes, as nearly as equal in number as possible, with respect to the times for which they shall severally hold office. Directors of Class One first chosen shall hold office until the first annual meeting of shareholders following their election; Directors of Class Two first chosen shall hold office until the second annual meeting of shareholders following their election; and Directors of Class Three first chosen shall hold office until the third annual meeting of shareholders following their election. At each annual meeting of the shareholders after the Directors are first chosen by Classes, the successors to the Class of Directors whose terms shall expire at that time shall be elected to hold office until the third succeeding annual meeting after their election, so that the term of office of one Class of Directors shall expire in each year. Each Director elected shall hold office until his successor shall be elected and shall qualify. This Section 3.4 may be amended only by the affirmative vote of the holders of at least two-thirds (2/3) of the issued and outstanding shares of the corporation entitled to vote thereon at any regular or special meeting of the shareholders, and notice of the proposed change must be contained in the notice of the meeting. 3 3.5	Removal. Any Director may be removed from office, at a meeting with respect to which notice of such purpose is given (a) without cause, only upon the affirmative vote of the holder of a two-thirds (2/3) majority of the issued and outstanding shares of the corporation, and (b) with cause, only upon the affirmative vote of the holders of a majority of the issued and outstanding shares of the corporation represented at the meeting either in person or by proxy. 3.6	Resignation. Any Director may resign at any time either orally at any meeting of the Board of Directors or by so advising the Chairman of the Board of Directors or the President or by giving written notice to the corporation. A Director who resigns may postpone the effectiveness of his or her resignation to a future date or upon the occurrence of a future event specified in a written tender of resignation. If no time of effectiveness is specified therein, a resignation shall be effective upon tender. A vacancy shall be deemed to exist at the time a resignation is tendered, and the Board of Directors or the shareholders may, then or thereafter, elect a successor to the office when the resignation by its terms become effective. 3.7	Compensation. Directors may be allowed such compensation for their services as Directors as may from time to time be fixed by resolution of the Board of Directors. 3.8	Honorary and Advisory Directors. When a Director of the corporation retires under the retirement policies of the corporation as established from time to time by the Board of Directors, such Director automatically shall become an Honorary Director of the corporation following his or her retirement. The Board of Directors of the corporation also may appoint any individual an Honorary Director, Director Emeritus, or member of any advisory board established by the Board of Directors. Any individual automatically becoming an Honorary Director or appointed an Honorary Director, Director Emeritus, or member of an advisory board as provided by this Section 3.8 may be compensated as provided in Section 3.7, but such individual may not vote at any meeting of the Board of Directors or be counted in determining a quorum as provided in Section 5.5 and shall not have any responsibility or be subject to any liability imposed upon a Director, or otherwise be deemed a Director. ARTICLE FOUR COMMITTEES Executive Committee. (a) The Board of Directors may, by resolution adopted by a majority of the entire Board of Directors, designate an Executive Committee consisting of one or more Directors. Each Executive Committee member shall hold office until the first meeting of the Board of Directors after the annual meeting of shareholders and until the member's successor is elected and qualified, or until the member's death, resignation or removal, or until the member shall cease to be a Director. 4 (b)	During the intervals between the meetings of the Board of Directors, the Executive Committee may exercise all the authority of the Board of Directors; provided, however, that the Executive Committee shall not have the power to amend or repeal any resolution of the Board of Directors that by its terms shall not be subject to amendment or repeal by the Executive Committee, and the Executive Committee shall not have the authority of the Board of Directors in reference to (i) the amendment of the Articles of Incorporation or bylaws of the corporation; (ii) the adoption of a plan of merger or consolidation; (iii) the sale, lease, exchange or other disposition of all or substantially all the property and assets of the corporation; or (iv) a voluntary dissolution of the corporation or the revocation of any such voluntary dissolution. (c)	The Executive Committee shall meet from time to time on call of the Chairman of the Board of Directors or the President or of any two or more members of the Executive Committee. Meetings of the Executive Committee may be held at such place or places, within or without the State of Georgia, as the Executive Committee shall determine or as may be specified or fixed in the respective notices or waivers of such meetings. The Executive Committee may fix its own rules of procedure, including provision for notice of its meetings. It shall keep a record of its proceedings and shall report these proceedings to the Board of Directors at the meeting thereof held next after they have been taken, and all such proceedings shall be subject to revision or alteration by the Board of Directors except to the extent that action shall have been taken pursuant to or in reliance upon such proceedings prior to any such revision or alteration. (d)	The Executive Committee shall act by majority vote of its members; provided, however, that contracts or transactions of and by the corporation in which officers or Directors of the corporation are interested shall require the affirmative vote of a majority of the disinterested members of the Executive Committee at a meeting of the Executive Committee at which the material facts as to the interest and as to the contract or transaction are disclosed or known to the members of the Executive Committee prior to the vote. (e)	Members of the Executive Committee may participate in committee proceedings by means of conference telephone or similar communications equipment by means of which all persons participating in the proceedings can hear each other, and such participation shall constitute presence in person at such proceedings. (f)	The Board of Directors, by resolution adopted in accordance with paragraph (a) of this section, may designate one or more Directors as alternate members of the Executive Committee who may act in the place and stead of any absent member or members at any meeting of said committee. 4.2	Other Committees. The Board of Directors, by resolution adopted by a majority of the entire Board of Directors, may designate one or more additional committees, each committee to consist of one or more of the Directors of the corporation, which shall have such name or names, and shall have and may exercise such powers of the Board of Directors, except the powers denied to the Executive Committee, as may be determined from time to time by the Board of Directors. Such committees shall provide for their own rules of procedure, subject to the same restrictions thereon as provided above for the Executive Committee. 5 4.3	Removal.
